Exhibit 10.4

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

dated and effective as of

April 3, 2019

among

HEXION LLC,

HEXION INC.,

HEXION INTERNATIONAL HOLDINGS B.V.,

each of the Subsidiary Loan Parties identified herein,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I Definitions      1  

Section 1.01.

   Credit Agreement      1  

Section 1.02.

   Other Defined Terms      2   ARTICLE II Guarantee      3  

Section 2.01.

   Guarantee      3  

Section 2.02.

   Guarantee of Payment      3  

Section 2.03.

   No Limitations, Etc      3  

Section 2.04.

   Reinstatement      5  

Section 2.05.

   Agreement to Pay; Contribution; Subrogation      6  

Section 2.06.

   Information      6  

Section 2.07.

   Maximum Liability      6  

Section 2.08.

   Payment Free and Clear of Taxes      6  

Section 2.09.

   Additional Subsidiary Parties      7   ARTICLE III Indemnity, Subrogation and
Subordination      7  

Section 3.01.

   Indemnity      7  

Section 3.02.

   Contribution and Subrogation      7  

Section 3.03.

   Subordination; Subrogation      8  

Section 3.04.

   Further Assurances      9   ARTICLE IV Miscellaneous      10  

Section 4.01.

   Notices      10  

Section 4.02.

   Limitation By Law      10  

Section 4.03.

   Binding Effect; Several Agreement      10  

Section 4.04.

   Successors and Assigns      10  

Section 4.05.

   Administrative Agent’s Fees and Expenses; Indemnification      10  

Section 4.06.

   Waivers; Amendment      11  

Section 4.07.

   Severability      12  

Section 4.08.

   Counterparts      12  

Section 4.09.

   Headings      12  

Section 4.10.

   Applicable Law; Jurisdiction; Venue; Consent to Service of Process      12  

Section 4.11.

   Termination or Release      12  

Section 4.12.

   Additional Guarantors      13  

Section 4.13.

   Right of Set-Off      13  

 

i



--------------------------------------------------------------------------------

Schedules

Schedule I        Subsidiary Loan Parties

Exhibits

Exhibit A         Form of Supplement to the Guarantee Agreement

 

ii



--------------------------------------------------------------------------------

This GUARANTEE AGREEMENT, dated and effective as of April 3, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among HEXION LLC, a Delaware limited liability company
(“Holdings”), HEXION INC., a New Jersey corporation (“Hexion”), HEXION
INTERNATIONAL HOLDINGS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (the “Borrower”), each other Subsidiary of Hexion identified herein
as a party and JPMORGAN CHASE BANK, N.A., as administrative agent and collateral
agent (together with its successors and assigns, in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Senior Secured Term Loan Agreement, dated as of the
date hereof (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, Hexion, the
Borrower, the Lenders from time to time party thereto, the Administrative Agent,
and the other parties named therein.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are affiliates of
the Borrower, will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01.    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement.

(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.



--------------------------------------------------------------------------------

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 3.02.

“Collateral” means the collateral defined in or charged or otherwise secured by
each of the Security Documents.

“Contributing Guarantor” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guaranteed Obligations” means the Obligations of the Borrower.

“Guarantors” means Holdings, Hexion and each of the Subsidiary Loan Parties set
forth on Schedule I and any additional Subsidiary Loan Party that becomes a
party hereto pursuant to Section 4.12.

“Hexion” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Post-Petition Interest” has the meaning assigned to such term in
Section 3.03(a)(ii).

“Subordinated Obligations” has the meaning assigned to such term in
Section 3.03.

“Subsidiary Loan Party” means each Subsidiary set forth on Schedule I, and any
Subsidiary that becomes a party hereto pursuant to Section 4.12.

“Supplement” has the meaning assigned to such term in Section 4.12.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

Section 2.01.    Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of its Guaranteed Obligations. Each Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

Section 2.02.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

Section 2.03.    No Limitations, Etc. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided for in Section 4.11 and
except for the limitations set forth in Section 2.07 or, with respect to any
Subsidiary Loan Party that becomes a party hereto pursuant to Section 4.12 or
otherwise, in any Supplement to this Agreement, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment or performance). Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder, to
the fullest extent permitted by applicable law, shall not be discharged or
impaired or otherwise affected by, and each Guarantor hereby waives any defense
to the enforcement hereof by reason of:

(i)    the failure of the Administrative Agent or any other Secured Party to
assert any claim or demand or to exercise or enforce any right or remedy under
the provisions of any Loan Document or otherwise;

(ii)    any rescission, waiver, amendment or modification of, increase in the
Guaranteed Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

 

3



--------------------------------------------------------------------------------

(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Guaranteed Obligations;

(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Guaranteed Obligations;

(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(vi)    any illegality, lack of validity or enforceability of any Guaranteed
Obligation or the Credit Agreement or any other Loan Document;

(vii)    any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting a Loan Party or its assets or any resulting release or
discharge of any Guaranteed Obligation;

(viii)    the existence of any claim, set-off or other rights that a Guarantor
may have at any time against the Borrower, the Administrative Agent, or any
other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix)    any action permitted or authorized hereunder; or

(x)    (A) any other circumstance (including, without limitation, any statute of
limitations, law, regulation, decree or order of any jurisdiction) or (B) any
existence of or reliance on any representation by the Administrative Agent, in
each case, that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrower or any Guarantor for its Guaranteed Obligations or
any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
diligence, promptness, presentment, protest and notice of protest, demand for
payment or performance, notice of default or nonpayment, notice of acceptance
and any

 

4



--------------------------------------------------------------------------------

other notice with respect to the Guaranteed Obligations or any part of them to
or upon the Borrower or any Guarantor with respect to the Guaranteed
Obligations, any defense based on or arising out of disability or any defense of
any other Loan Party or the unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the payment in full in cash or
immediately available funds of all the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities). The Administrative Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with any
other Loan Party or exercise any other right or remedy available to them against
any other Loan Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Guaranteed Obligations (other
than contingent or unliquidated obligations or liabilities) have been paid in
full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

(c)    Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other person upon or for any part thereof, or any Collateral or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any Collateral, guarantee or right of offset at
any time held by the Administrative Agent or any Secured Party for the payment
of the Guaranteed Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2.03 or any property subject thereto.

Section 2.04.    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower or any other
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any Loan
Party or any substantial part of its property, or otherwise.

 

5



--------------------------------------------------------------------------------

Section 2.05.    Agreement to Pay; Contribution; Subrogation. In furtherance of
the foregoing and not in limitation of any other right that the Administrative
Agent or any other Secured Party has at law or in equity against any Guarantor
by virtue hereof, but subject to the limitations set forth in Section 2.07, upon
the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Subject to the limitations set forth in
Section 2.07, each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Agreement, such Guarantor will contribute in respect of its Guaranteed
Obligations, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents. Upon payment by any Guarantor of any
sums to the Administrative Agent as provided above or upon enforcement of any
Security Documents granted by any Guarantor, all rights of such Guarantor
against the applicable Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

Section 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

Section 2.07.    Maximum Liability(a) . Each Guarantor, and by its acceptance of
this Agreement, the Administrative Agent and each Secured Party hereby confirms
that it is the intention of all such Persons that this Agreement and the
Guaranteed Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code or any other federal,
or state bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Agreement and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Secured Parties and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under this
Agreement at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance.

Section 2.08.    Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan

 

6



--------------------------------------------------------------------------------

Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

Section 2.09.    Additional Subsidiary Parties. The guarantee of any Subsidiary
Loan Party that becomes a party hereto pursuant to Section 4.12 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

ARTICLE III

Indemnity, Subrogation and Subordination

Section 3.01.    Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor (including another Borrower, in its capacity as a
Guarantor hereunder) under this Agreement in respect of any Guaranteed
Obligation of the Borrower, the Borrower shall indemnify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to a Security Document to satisfy in whole or in part a Guaranteed Obligation
owed to any Secured Party by the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold

Section 3.02.    Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03 hereof) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Guaranteed Obligation owed to any Secured Party
and such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 3.01 hereof, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 4.12 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 3.01 hereof to
the extent of such payment.

 

7



--------------------------------------------------------------------------------

Section 3.03.    Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.07, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 3.03:

(i)    Prohibited Payments, Etc. Each Guarantor may receive payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the Administrative Agent or required by the Required Lenders, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations until the Guaranteed Obligations have been irrevocably
paid in full in cash.

(ii)    Prior Payment of Guaranteed Obligations. In any proceeding under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
receivership or similar law in any jurisdiction relating to any other Loan
Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive irrevocable payment in full in cash of all Guaranteed Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Code or any other federal or state bankruptcy,
insolvency, receivership or similar law in any jurisdiction, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(iii)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for (or, in any jurisdiction whose law does not include the concept
of trusts, for the account of) the Secured Parties and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

(iv)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

 

8



--------------------------------------------------------------------------------

(b)    Subject to the limitations set forth in Section 2.07, each Guarantor
hereby unconditionally and irrevocably agrees not to exercise any rights that it
may now have or hereafter acquire against the Borrower, any other Loan Party or
any other insider guarantor that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under or in respect of the
guarantee set forth in Article II or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under the guarantee set forth in Article II shall
have been paid in full in cash, the Commitments shall have been terminated and
each Guarantor agrees that it will not be entitled to bring any action, claim,
suit or other proceeding in respect of any right it may have in respect of any
payment on its guarantee until such time. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under the guarantee set forth in Article II such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under such guarantee thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under the guarantee set forth in Article II shall have been paid
in full in cash and (iii) the Maturity Date shall have occurred, the
Administrative Agent will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to such guarantee.

Section 3.04.    Further Assurances. Each Guarantor agrees, upon the written
request of the Administrative Agent or Collateral Agent, to execute and deliver
to the Administrative Agent or Collateral Agent, from time to time, any
additional instruments or documents reasonably considered necessary or advisable
by the Administrative Agent or Collateral Agent to cause this Guarantee
Agreement to be, become or remain valid and effective in accordance with its
terms.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

Section 4.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of Hexion, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 4.02.    Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid or unenforceable, in whole or in
part, under the provisions of any applicable law.

Section 4.03.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 4.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

Section 4.05.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(b)    Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)    Subject to the terms of the Security Documents, any such amounts payable
as provided hereunder shall be additional Guaranteed Obligations secured by the
Collateral Agreement and the other Security Documents. The provisions of this
Section 4.05 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party. Subject to the
limitations set forth in Section 2.07, all amounts due under this Section 4.05
shall be payable on written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

Section 4.06.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any Secured Party in exercising any right, power or
remedy hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Administrative Agent and the Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.06, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Secured Party may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

 

11



--------------------------------------------------------------------------------

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 4.07.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 4.08.    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission), each of
which shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in
Section 4.03 hereof. Delivery of an executed counterpart to this Agreement by
facsimile transmission or other electronic means shall be as effective as
delivery of a manually signed original.

Section 4.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 4.10.    Applicable Law; Jurisdiction; Venue; Consent to Service of
Process; Waiver of Jury Trial. (a) The terms of Sections 9.07, 9.11 and 9.15 of
the Credit Agreement with respect to applicable law, consent to jurisdiction,
venue, waiver of trial by jury and agent of process are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms (and,
for the avoidance of doubt, as incorporated into this Agreement, Section 9.11 of
the Credit Agreement shall apply to each party hereto).

(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 4.11.    Termination or Release. (a) This Agreement and the guarantees
made herein shall terminate on the Termination Date.

(b)    A Guarantor shall automatically be released from its guarantee and its
obligations hereunder (i) upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Guarantor ceases to be a
Subsidiary of Hexion or otherwise ceases to be a Guarantor, subject, if
applicable, to consent required in accordance with Section 9.08 of the Credit
Agreement and/or (ii) to the extent provided in Section 9.18 of the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

(c)    In connection with any termination or release pursuant to paragraph
(a) or (b) of this Section 4.11, the Administrative Agent shall execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release;
provided that the Administrative Agent shall not be required to take any action
under this Section 4.11(c) unless such Guarantor shall have delivered to the
Administrative Agent together with such request, which may be incorporated into
such request, a certificate of a Responsible Officer certifying that the
transaction giving rise to such termination or release is permitted by the
Credit Agreement and was consummated in compliance with the Loan Documents. Any
execution and delivery of documents pursuant to this Section 4.11 shall be
without recourse to or warranty by the Administrative Agent.

Section 4.12.    Additional Guarantors. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit A hereto (with such additions to such form as the Administrative Agent
and Hexion may reasonably agree in the case of any such Subsidiary) (a
“Supplement”), such entity shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.

Section 4.13.    Right of Set-Off. The terms of Section 9.06 of the Credit
Agreement with respect to right of set-off are incorporated herein by reference,
mutatis mutandis.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HEXION LLC

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

HEXION INC.

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

HEXION INTERNATIONAL HOLDINGS B.V.

By

  /s/ A.W.M. Mertens                  Name:   A.W.M. Mertens   Title:   Director

 

By

  /s/ P.R. van Heel                  Name:   P.R. van Heel   Title:   Director

 

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

 

HEXION DEER PARK LLC

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

HEXION INTERNATIONAL INC.

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

HEXION INVESTMENTS INC.

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

LAWTER INTERNATIONAL INC.

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

HEXION CI HOLDING COMPANY (CHINA) LLC

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

NL COOP HOLDINGS LLC

By

  /s/ Mark D. Bidstrup                  Name:   Mark D. Bidstrup   Title:  
Senior Vice President and Treasurer

 

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By

  /s/ Tina Ruyter                  Name:   Tina Ruyter   Title:   Executive
Director

 

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

Subsidiary Loan Parties

 

Name

  

Type of

Entity

  

Jurisdiction of

Organization

Hexion Deer Park LLC    Limited liability company    Delaware Hexion
International Inc.    Corporation    Delaware Hexion Investments Inc.   
Corporation    Delaware Lawter International Inc.    Corporation    Delaware
Hexion CI Holding Company (China) LLC    Limited liability company    Delaware
NL Coop Holdings LLC    Limited liability company    Delaware



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee Agreement

SUPPLEMENT NO.             , dated as of                      (this
“Supplement”), to the Guarantee Agreement, dated as of April 2, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among HEXION LLC, a Delaware limited liability company
(“Holdings”), HEXION INC., a New Jersey corporation (“Hexion”), HEXION
INTERNATIONAL HOLDINGS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (the “Borrower”), each other Subsidiary of Hexion identified herein
as a party and JPMORGAN CHASE BANK, N.A., as administrative agent and collateral
agent (together with its successors and assigns, in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined therein).

A.    Reference is made to the Senior Secured Term Loan Agreement, dated as of
April 2, 2019 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, Hexion, the
Borrower, the Lenders from time to time party thereto, the Administrative Agent,
and the other parties named therein.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

C.    The Existing Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Loans. Section 4.12 of the Guarantee Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1.    In accordance with Section 4.12 of the Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby agrees to all the terms and provisions of
the Guarantee Agreement applicable to it as a Guarantor thereunder. In
furtherance of the foregoing, the New Guarantor does hereby guarantee to the
Administrative Agent the due and punctual payment of the Guaranteed Obligations
as set forth in the Guarantee Agreement. Each reference to a “Guarantor” in the
Guarantee Agreement and in this Supplement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

 

A-1



--------------------------------------------------------------------------------

SECTION 2.    The New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.    The New Guarantor is a [company] duly [incorporated or organized]
under the laws of [name of relevant jurisdiction].

SECTION 4.    This Supplement may be executed in any number of counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. This Supplement shall become effective when
(a) the Administrative Agent shall have received a counterpart of this
Supplement that bears the signature of the New Guarantor and (b) the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 5.    Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8.    All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement.

SECTION 9.    The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Administrative Agent to the extent required by
Section 9.05 of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Legal Name of New Guarantor] By:       Name:     Title:   Jurisdiction of
organization: Location of chief executive office:

 

[Signature Page to Supplement to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

[Signature Page to Supplement to Guarantee Agreement (Term Loan)]